Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 30, 2016

The Court of Appeals hereby passes the following order:

A16A0210. SMITH v. THE STATE.

      Acting pro se, Appellant Linda Marie Smith filed a notice of appeal from an
order of the Superior Court of Chatham County finding her incompetent to stand trial
and transferring her for treatment to the Department of Behavioral Health and
Development Disabilities, Georgia Regional Hospital at Savannah, pursuant to
OCGA § 17-7-130. In accordance with OCGA § 17-7-130 (c), the underlying case is
not terminated by the order; instead, as the order states, “the [trial] [c]ourt retains
jurisdiction over [Smith],” see Ga. Dept. of Human Resources v. Drust, 264 Ga. 514,
515-516 (3) (448 SE2d 364) (1994), and “[w]ithin 90 days after the Department has
received actual custody of [Smith], she shall be evaluated and a diagnosis made as to
whether there is a substantial probability that defendant will attain mental competency
to stand trial in the foreseeable future.” See OCGA § 17-7-130 (c).
      Smith was represented by counsel in the trial court, the underlying action
remains pending below, and there is no indication in the record that counsel was
permitted to withdraw from representing Smith.
      A criminal defendant in Georgia does not have the right to represent
      himself and also be represented by an attorney, and pro se filings by
      represented parties are therefore unauthorized and without effect.
      [Smith’s] pro se notice of appeal, filed when the record indicates that
      [s]he was represented by counsel, had no legal effect[.]”


(Citations and punctuation omitted.) Tolbert v. Toole, 296 Ga. 357, 363 (3) (767 SE2d
24) (2014).
      Accordingly, this appeal is hereby dismissed. See id. (noting that had
appellant’s “pro se notice of appeal been sent to the Court of Appeals . . . the appeal
would properly have been dismissed . . . on the ground that the notice of appeal was
invalid because [appellant] was not actually pro se when he filed it”); see Cox v.
State, 279 Ga. 223, 224 (1) (610 SE2d 521) (2005) (appellate court refused to
entertain a pro se motion where accused was represented by a lawyer); Pless v. State,
255 Ga. App. 95-96 (564 SE2d 508) (2002) (holding that pro se motions for new trial
filed when a defendant was represented by counsel had “no legal effect whatsoever”
and did not toll 30-day limit within which defendant was required to file a notice of
appeal; appeal dismissed) (punctuation and footnote omitted).

                                        Court of Appeals of the State of Georgia
                                                                             03/30/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.